Citation Nr: 0700979	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-31 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from December 1950 to February 1973, and who 
died in July 2001.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran filed a claim for service connection for diabetes 
mellitus on May 31, 2001; evidence of record at the time of 
the veteran's death supported the award of service connection 
for diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus for 
purposes of accrued benefits are met.  38 U.S.C.A. §§1110, 
5102, 5103, 5103(A), 5107, 5121(a) (West 2002); 38 C.F.R. 
§§3.303, 3.307, 3.309, 3.1000 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last day of entitlement (the 
veteran's death).  38 U.S.C.A. §5121(a); 38 C.F.R. §3.1000(a) 
(2004) (the Board parenthetically notes that changes to 
accrued benefits laws have been enacted, but that these 
changes may not be applied to this claim, as the veteran died 
in July 2001.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003)).  The veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  Jones v. West, 136 F.3d. 1296, 1299-1300 (Fed. 
Cir. 1998).

On May 31, 2001, the veteran submitted a formal VA 
application entitled Veteran's Application for Compensation 
and/or Pension (VA Form 21-526).  In block 1 he checked that 
he was completing the application for pension.  The 
instructions in this block indicate that parts A, C, and D 
were to be filled out for a pension claim.  The veteran did 
not check that he was applying for compensation benefits; the 
instructions in block 1 indicate that parts A, B, and C were 
to be filled out for a compensation claim.

Part B of the application addresses compensation.  In Part B, 
the veteran did not list any disabilities in section 1.  He 
completed portions of section 2, indicating in block 5a that 
he had been exposed to Agent Orange or other herbicides and 
indicating in block 5c that such exposure occurred in 
Vietnam, but not listing any disability in block 5b.  He also 
listed in block 6a that he had been exposed to asbestos, and 
listed in block 6b that his disability was "circulation 
problems".  Associated with this application for benefits 
were photocopies of various documents, including orders 
indicating that he was in Danang, Republic of Vietnam, for a 
period of about 4 days in June 1970.

A June 2001 VA treatment record reflects an impression that 
includes Type II diabetes mellitus.  A June 1970 service 
record reflects that the veteran was in Vietnam in June 1970.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§1110; 38 C.F.R. §3.303.

The Board notes that 38 U.S.C.A. § 1116, concerning 
presumption of service connection for diseases associated 
with exposure to certain herbicides, was amended in December 
2001.  See Pub. L. No. 107-103, 115 Stat. 987-988 (Dec. 27, 
2001).  The implementing regulations were also subsequently 
amended.  Prior to these amendments, the pertinent 
regulations provided that a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disability listed at 
§3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §3.307(a)(6)(iii).  
If a veteran was exposed to a herbicide agent during such 
active service, Type II diabetes mellitus shall be service 
connected if the requirements of §3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. §3.307(d) are also satisfied.  38 C.F.R. 
§3.309(e).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2004).  A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation.  Id.

The form the veteran submitted on May 31, 2001, is entitled 
Veteran's Application for Compensation and/or Pension.  The 
Board acknowledges that the application filed by the veteran 
may be subject to interpretation; it is not entirely clear 
whether he filed a claim for compensation as well as for 
pension benefits.  While the veteran checked only the pension 
block in section 1 of Part A, he also completed a portion of 
the compensation section in Part B.  In part B, he indicated 
that his disability was "circulation problems".  While 
"circulation problems" does not specifically identify 
diabetes, the June 2001 VA treatment record reflects that the 
veteran's long-term diabetic complications included 
peripheral vascular disease (it was noted that he had lost 
his left foot secondary to his diabetes) and the veteran's 
July 2001 certificate of death reflects that he had a stroke 
as a consequence of diabetes mellitus Type II.  This claim 
and evidence was of record at the time of the veteran's 
death.  Resolving reasonable doubt in the appellant's favor, 
see 38 C.F.R. § 3.102, the Board concludes that the veteran's 
lay reference to "circulation problems" may be interpreted 
as a reference to symptoms of diabetes mellitus and may be 
construed as a claim for diabetes mellitus.  Moreover, again 
resolving reasonable doubt in the appellant's favor and 
considering that a portion of the application for 
compensation benefits was completed and that the application 
was accompanied by documentation of the veteran's duty in 
Vietnam - documentation that would not be required for a 
pension claim -- the Board concludes that the application 
filed by the veteran on May 31, 2001, was a claim for 
compensation benefits as well as for pension benefits.

On the basis of the above analysis, the veteran had a claim 
for compensation for Type II diabetes mellitus pending from 
May 31, 2001.  The evidence of record reflects that the 
veteran had been diagnosed with Type II diabetes mellitus, 
and that he had served in Vietnam during the pertinent time 
frame permitting a presumption of exposure to Agent Orange.  
There is no evidence that would rebut this presumption.  The 
June 2001 record reflects that the veteran was taking oral 
medication for his diabetes mellitus and that he had marked 
elevation in postoperative blood sugars.  Therefore, the 
Board concludes that the evidence supports a finding that 
presumptive service connection for Type II diabetes mellitus 
is warranted based upon the veteran's exposure to Agent 
Orange during his service in Vietnam.  Therefore, service 
connection for Type II diabetes mellitus is warranted for 
purposes of accrued benefits.

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§5102, 5103, 5103(A), 5107 (West 
2002); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§5102, 5103, 5103(A) 
(West 2002); 38 C.F.R. §3.159(b)(c) (2004).

The record reflects that while the statement of the case 
included implementing regulations of the VCAA, the January 
2002 letter notifying the appellant regarding the VCAA did 
not address the specific issue currently on appeal.  However, 
in light of the Board's decision herein granting the benefit 
sought, the appellant is not prejudiced by this decision, or 
by any failure by VA to complete all VCAA notice or duty to 
assist provisions.  To delay this appeal for the purpose of 
providing additional notice to the appellant would provide 
her no additional benefit and only result in delay of her 
claim.


ORDER

Service connection for diabetes mellitus, for purposes of 
accrued benefits, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


